Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 51-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 51-70 of U.S. Patent No. 11024296.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 51 and 58 of the instant application includes all of the features of claim 51 of U.S. Patent No. 11024296.  It would have been obvious to one of ordinary skill in the art to omit the step of verbal cues, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"
Present invention				Conflicting claims
51. (New) A method comprising: receiving a first voice input; retrieving, from memory, a list of topics associated with the first input; identifying a first content item associated with a first topic on the list of topics; generating a response to the first voice input, wherein the response comprises a recommendation including the first content item; receiving a second voice input, wherein the second voice input includes an interruption; retrieving, from memory, a list of interruptions; comparing the interruption of the second input to the list of interruptions; in response to determining the interruption of the second input matches at least one interruption on the list of interruptions, generating a second response to the first voice input.

58. (New) The method of claim 51, further comprising: receiving, using control circuitry, a third input; comparing the third input to the plurality of verbal cues to determine a match between the third input and a second interruption from the list of interruptions; determining whether a threshold period of time has elapsed between a current time and the second response; and in response to determining that the threshold period of time has elapsed between the current time and the second response, generating, using the user interface, a third response to the first input.
51. (Previously Presented) A method for providing a follow-up response to a conversational input based on detecting a user hesitation to an initial response, the method comprising: receiving, using control circuitry, a first input; generating, using a user interface, a first response to the first input; subsequent to generating the first response, receiving, using the control circuitry, a voice input followed by a period of silence; in response to receiving the voice input followed by the period of silence, comparing the voice input to a plurality of verbal cues indicative of hesitations; determining, based on the comparing, that the voice input matches a verbal cue of the plurality of verbal cues; and in response to determining that the voice input matches the verbal cue, generating, using the user interface, a second response to the first input.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 51-70 are rejected under 35 U.S.C. 101:
51. (New) A method comprising: receiving a first voice input; retrieving, from memory, a list of topics associated with the first input; identifying a first content item associated with a first topic on the list of topics; generating a response to the first voice input, wherein the response comprises a recommendation including the first content item; receiving a second voice input, wherein the second voice input includes an interruption; retrieving, from memory, a list of interruptions; comparing the interruption of the second input to the list of interruptions; in response to determining the interruption of the second input matches at least one interruption on the list of interruptions, generating a second response to the first voice input.

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
Yes

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
Yes

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
No

The claims amount to a human conversing with another human being where the second human responds, the first human then hesitates or says “umm”, the second human then identifies the hesitation and provides an alternative response when hesitation is detected, such as in a scenario when the 2nd human would not want to appear incorrect or have the first human disapprove.
• Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial)

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.



Allowable Subject Matter
Claims 51-70 allowed pending the above rejection(s).
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving a first voice input; retrieving, from memory, a list of topics associated with the first input; identifying a first content item associated with a first topic on the list of topics; generating a response to the first voice input, wherein the response comprises a recommendation including the first content item; receiving a second voice input, wherein the second voice input includes an interruption; retrieving, from memory, a list of interruptions; comparing the interruption of the second input to the list of interruptions; in response to determining the interruption of the second input matches at least one interruption on the list of interruptions, generating a second response to the first voice input.

The above claims are deemed allowable given the priority date and complex nature of the claims as a whole at least precisely identifying an interruption, list comparison, matching, then providing an alternative response. The closest prior art teaches various pertinent scopes most of which identify barge-in or interruptions/hesitations. Some prior art also teaches away such as to avoid interruptions. Additional closer prior art teaches topic/context change detections in an audio clip that is not in real-time or part of a chat, human to human with CPU suggestion of new topics, human to human CPU summarization of conversations, developer dialogue creation of topic sentence inquiry templates, general disambiguation e.g. “Did you mean?”, and data/text/profile mining to suggest conversational topics or even Ads. The closest prior art is disambiguation with topic changes where a user can say “Directions to XYZ”, the system can respond with “Did you mean ABC?” due to misrecogntion, and the user replies with yes, OR the user will not say anything (silence) and the system can reply with “Do you need more time?” or simply shut down the ASR operation. Under BRI if this concept is combined with topic change or topic diversification in conversation + summary in a voice chat, there is still deficiencies regarding identifying a hesitation/interruption to alter the response as a result per se. At best asking for more time during silence or cancelling an operation would not be analogous under BRI. Additionally, comparing the silence or misrecognition to an interruption list would not be reasonable since a list is not the same thing as a time threshold or correction of the first input, and context can not be derived into a response thereof reasonably. Such combinations and suggestions under BRI would not be realized by one of ordinary skill in the art. Therefore, the prior art fails to teach or suggest the complex claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110060587 A1	Phillips; Michael S. et al.
Disambiguation and alternative suggestion 


US 20140337370 A1	ARAVAMUDAN; Murali et al.
Context in speech


US 20030125945 A1	Doyle, Sean
ASR learning


US 20170147576 A1	Des Jardins; George Thomas
ASR keyword search


US 20080066136 A1	Dorai; Chitra et al.
Audio clip context finder


US 20130268260 A1	Lundberg; Sonja Petrovic et al.
Semantic disambiguation 


US 20150149177 A1	Kalns; Edgar A. et al.
Merging topics and summarizing


US 6496799 B1	Pickering; John Brian
End of sentence and prompts


US 9378740 B1	Rosen; Alexander David et al.
Suggesting intents and examples/candidates


US 5930751 A	Cohrs; Paul Wesley et al.
Command versus inquiry





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov